Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Vectren Corporation Evansville, Indiana We consent to the incorporation by reference in Registration Statement No. 333-118399 on Form S-8 and Post Effective Amendment No. 1 to Registration Statement File No. 333-33684 on Form S-8 of Vectren Corporation of our report dated June 28, 2010, relating to the financial statements and supplemental schedule of the Vectren Corporation Retirement Savings Plan, which appears in this Annual Report on Form 11-K for the year ended December 31, 2009. /s/ McGladrey & Pullen, LLP McGLADREY & PULLEN, LLP Peoria, Illinois
